ORDER
PER CURIAM.
Kevin K. Covington (Movant) appeals from the judgment of the trial court denying Movant’s motion to correct a manifest injustice under Supreme Court Rule 29.07(d).
Movant pled guilty to one count of second degree robbery and entered pleas to four additional counts of second degree robbery pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970). Movant was sentenced to fifteen years imprisonment on each count, the sentences to run concurrently. More than fourteen months after Movant was delivered to the department of corrections, Movant filed a motion to correct a manifest injustice pursuant to Rule 29.07(d) attacking his judgment and sentence on the basis of prosecutorial misconduct. The trial court found nothing in Movant’s petition to cause the court to find the relief sought would be necessary or appropriate, and denied the motion for lack of jurisdiction without an evidentiary hearing. This appeal followed.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, *84setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).